Exhibit 10.1

Intermec, Inc.

2008 Long-Term Performance Share Program

(as amended March 23, 2012)

 

 

Name of Program      The program will be called the Intermec, Inc. 2008
Long-Term Performance Share Program (the “Program”), and will be considered a
“sub-plan” under the 2008 Omnibus Incentive Plan, as amended from time to time
(the “Plan”). Purpose     

The primary purposes of the Program are to:

 

•    Reward officers and key employees for the overall success of Intermec, Inc.
(the “Company”) as reflected through the Company’s financial performance, stock
price or earnings; and

 

•    Provide a competitive long-term incentive program.

Effective Date      The original effective date of the Program is May 23, 2008.
The Program will remain in effect until the earlier of (i) the Plan’s expiration
or termination of the Plan by the Board or the Compensation Committee of the
Board (the “Committee”) or (ii) termination of the Program by the Committee.
Award and Performance Periods      Each award period under the Program is three
years, with the first award period running from January 1, 2008 to December 31,
2010. The Committee shall have the discretion to establish performance periods
and measurement periods within an award period for purposes of establishing
periods over which performance in an award period is to extend or be measured.
Grant Frequency      A new award period will begin annually on each January 1,
which will create overlapping award periods. Size of Awards      Target awards
will be established for each participant, denominated in shares (“PSUs”). Target
award levels will be approved annually by the Committee. Program Structure     
Participants can earn from 0 percent to up to 200 percent of their target shares
based on Company financial performance (“Earned PSUs”). Performance Measure(s)
     For each award or performance period, as applicable, the Committee shall
select performance measures from those set forth in Section 15 of the Plan. The
Committee may choose to include or exclude any of the events set forth in
Section 15 of the Plan in the evaluation of performance for such period.

 

       Page 1 of 3



--------------------------------------------------------------------------------

Form and Timing of Payout     

Following completion of an award or performance period, as applicable, (i) the
number of Earned PSUs shall be determined and such Earned PSUs shall be paid out
in shares of the Company’s common stock equal to the number of Earned PSUs or
(ii) alternatively, the right to receive shares with respect to Earned PSUs
shall remain subject to additional performance or time conditions that apply
during the remainder of the award period (shares subject to such contingent
rights are referred to in the Program as “RSUs”). The Committee shall determine
at or prior to the grant of PSUs whether the number of Earned PSUs shall be
subject to additional performance or time conditions during an award period.

 

Except as otherwise provided in the Program, any shares issuable under the
Program shall be paid to participants no later than 2 1/2 months after an award
or performance period, as applicable, has ended.

Dividends      Dividends, if any, declared during an award period will be
converted, (i) with respect to PSUs, into additional PSUs, based on a
participant’s target award, or (ii) with respect to RSUs, into additional RSUs
with respect to the total number of units held by a participant.
Certain Terminations of Employment      In the event of a participant’s
termination as a result of death or disability prior to the end of the award or
performance period, as applicable, the former employee (or beneficiary) will be
entitled to receive a payout of Earned PSUs on the same basis as other
participants, provided that (1) such amount shall be prorated for the number of
full months worked during the award or performance period, as applicable, as a
percentage of the total number of full months in the award or performance period
and (2) with respect to RSUs, payout shall be made within 2 1/2 months after the
later of the termination or the certification by the Committee of payouts for
the award period, notwithstanding the requirement applicable generally that no
payout is due unless the participant remains employed until the end of the award
or performance period, as applicable.     

Any such Earned PSUs will be paid in shares of common stock.

 

For purposes of the foregoing, “disability” has the definition set forth in the
Plan.

 

Amounts paid on account of death will be paid to a beneficiary designated by the
participant. If no beneficiary has been designated, amounts will be paid to the
participant’s estate.

 

Notwithstanding the foregoing and any other provision in the

 

       Page 2 of 3



--------------------------------------------------------------------------------

     Program, awards shall be paid in shares of common stock to (or with respect
to) the participant no later than 2 1/2 months following the end of the year in
which such awards are no longer subject to a substantial risk of forfeiture
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder. Other Terminations of Employment     
In the event of a termination of employment prior to the end of a an award or
performance period, as applicable, and not in connection with disability or
death, as discussed above, the participant will forfeit any right to any payout
for all award periods in progress under the Program. Tax Withholding      The
Company has the right to deduct any taxes or statutory deductions required by
law to be withheld from all payments under the Program. Change in Capitalization
     Any change in capitalization which results in a material change in the
value of the Company’s common stock (e.g., special dividend, spin-off) will
result in an adjustment in the number of shares earned at target and the number
of shares subject to RSUs to reflect the recapitalization. While individual
recapitalization “events” will be assessed by the Committee on a case-by-case
basis, the overriding objective will be to avoid rewarding or penalizing
participants specifically as a function of the event. Change of Control      The
effect of a Change of Control on outstanding PSUs and RSUs shall be governed by
the terms of the Company’s change of control policy applicable to the
participant, which policy is either the Executive Change of Control Policy for
the Plan or the Standard Change of Control Policy for the Plan, both of which
were effective January 7, 2009. For purposes of the foregoing, “Change of
Control” has the definition set forth in the change of control policy applicable
to the participant. Recovery Policy      Awards granted under the Program shall
be subject to the Company’s Policy for Recovery of Incentive Compensation and
any other clawback or recovery policy adopted by the Company, in accordance with
the terms of the Plan. Accounting Considerations      The employer must
recognize an expense for compensation over the award period. An estimated
expense is accrued by amortizing the initial value of the awards and any
subsequent appreciation over the award period based upon preestablished goals.
The approach to expensing may change. Tax Considerations      The Company will
receive a tax deduction in the year in which the actual payout is determinable.
The employee must report taxable income in the year the award is paid.

 

       Page 3 of 3